By the Court.
The Commonwealth of Virginia, at the relation of Norf olk-Hampton Boads Company, filed its information in which it charges that the Bush Bluff Bailway Com*61pany had obtained its charter of incorporation from the State Corporation Commission for a fraudulent pur-: pose, and stating the grounds upon which it based that charge. The Bush Bluff Bailway Company demurred to the information, and filed its grounds of demurrer; and the cause coming on to be heard before the Court of Law and Chancery of the city.of Norfolk, the demurrer was sustained and the information dismissed; and thereupon a writ of error was awarded upon the petition of the Norfolk-Hampton Boads Company.
The court is of opinion that the demurrer should have been overruled. The information presents many interesting questions of novelty and importance. The court is of opinion that these questions may be more satisfactorily dealt with when proof is adduced in support of the allegations of the information, on the one hand, and such plea as the defendant, Bush Bluff Bailway Company, may enter upon the other. Therefore, it is considered by the court that the judgment complained of be reversed, and the cause remanded for further proceedings to be had therein in order to a final judgment upon the merits.

Reversed.